           Case 1:20-cv-01419-APM Document 110-12 Filed 08/25/20 Page 1 of 7
                                              EXHIBIT L
Fwd: RE: Re[9]: Request for clarification_case number 2020EU10484
Ahtamsho Naimov <ahtamsho77@mail.ru>
Tue 8/11/2020 10 06 AM
To: Curtis Morrison <curtis@curtismorrisonlaw.com>
Dear Sir/Madam,
Forwarding you two more communications, please see the last two e-mails added to the previouse
chain i sent you couple of minutes ago.
With best regards,
Naimov Ahtamsho
Republic of Tajikistan
(+992) 902225550


-------- Пересылаемое сообщение --------
От кого: USAKZ <usakz@state.gov>
Кому: Ahtamsho Naimov <ahtamsho77@mail.ru>
Дата: Среда, 5 августа 2020, 8 54 +03 00
Тема: RE: Re[9]: Request for clarification_case number 2020EU10484
Good morning,

Please be advised that we strictly follow the Presidential Proclamation and therefore the visas can
not be printed.

Consular Section/IV Unit

U.S.Consulate General in Almaty

97 Zholdasbekov St., 17th floor

http://kz.usembassy.gov


From: Ahtamsho Naimov <[/compose?To=ahtamsho77@mail.ru]ahtamsho77@mail.ru>
Sent: Sunday, July 26, 2020 11 25 AM
To: USAKZ <[/compose?To=USAKZ@state.gov]USAKZ@state.gov>
Subject: Re[9]: Request for clarification_case number 2020EU10484
          Case 1:20-cv-01419-APM Document 110-12 Filed 08/25/20 Page 2 of 7


Dear Sir/Madam,

This is sad to hear.

I understand that we as humans are all unfortunate to have a brainless coronavirus today
impacting our normal life and decisions.

But I don’t give up the hope actually as I believe America does protect justice for people and I still
wait hoping that the deadline (September 30, 2020) will be extended and I with my family will have
our opportunity back.

Thank you very much for answering my emails.

Stay well and protected.

With best regards,
Naimov Ahtamsho
Republic of Tajikistan
(+992) 902225550




   Пятница, 17 июля 2020, 7 50 +03 00 от USAKZ <[//e.mail.ru/compose/?
   mailto=mailto%3ausakz@state.gov]usakz@state.gov>:
   Good morning,

   Please be advised that the Presidential Proclamation applies to your case and you can
   not be issued a visa. DV visas that was NOT issued till April 22, 2020 can not be issued till
   the end of year and after 30 September 2020 DV-2020 can not be issued under any
   circumstances. It means your visa is cancelled.


   Consular Section/IV Unit

   U.S.Consulate General in Almaty

   97 Zholdasbekov St., 17th floor

   http://kz.usembassy.gov
       Case 1:20-cv-01419-APM Document 110-12 Filed 08/25/20 Page 3 of 7




From: Ahtamsho Naimov <ahtamsho77@mail.ru>
Sent: Wednesday, July 15, 2020 12 55 PM
To: USAKZ <USAKZ@state.gov>
Subject: Re[7]: Request for clarification_case number 2020EU10484

Dear Sir/Madam,

Thank you very much for your prompt reply.

In that case, I talked to a mailing service in Dushanbe which agreed to deliver my family’s
passports to US Consulate, Almaty, so I immediately pack and send our passports that are in
accordance with instruction I was given when I was present at the interview on February 18,
2020. This was one of the option you gave in the e-mail dating March 18, 2020 in this chain of
communication.

I really hope for your kind support and understanding that undergoing the whole procedure
hitherto (documentation, travel expenditure etc.) took us almost 10 000USD which is a huge
money at my family level and in the economy we live. And the hope and expectation of each of
my family member to successfully having our visas issued is beyond any cost to cover. We
really hope for your decision to guide us further and contribute to supporting on visa issuance.

Stay well and protected!



With best regards,
Naimov Ahtamsho
Republic of Tajikistan
(+992) 902225550




   Среда, 15 июля 2020, 6 44 +03 00 от USAKZ <usakz@state.gov>:
   Good morning,

   No, DV2020 can be issued only until September 20, 2020. DV2020 can not be issued
   under ANY circumstances after September 30, 2020.
   Consular Section/IV Unit
   U.S.Consulate General in Almaty
   Case 1:20-cv-01419-APM Document 110-12 Filed 08/25/20 Page 4 of 7
97 Zholdasbekov St., 17th floor
http://kz.usembassy.gov



From: Ahtamsho Naimov <[//e.mail.ru/compose/?
mailto=mailto%3aahtamsho77@mail.ru]ahtamsho77@mail.ru>
Sent: Monday, July 13, 2020 10 18 PM
To: USAKZ <[//e.mail.ru/compose/?
mailto=mailto%3aUSAKZ@state.gov]USAKZ@state.gov>
Subject: Re[5]: Request for clarification_case number 2020EU10484

 Dear Sir/Madam,
Thank you very much for your reply.
I apologize for further curiosity but as far as I understand once hopefully things turn to
normal by end of December 2020 and once thereʼs no extension of Proclamation and the
DV visa issuance is resumed, I trust my case will be considered/continued and I should be
able to present my family passports for further procedures as I was informed when I was
in the interview at US Consulate and I really hope weʼll have our visas issued, right?
As such these days are times for patience and keeping positive, and waiting for the end of
December is no problem but really hope for consideration of my case and successful
issuance of visas.
Looking forward to hearing positive from you soon.
Stay well and protected!
With best regards,
Naimov Ahtamsho
Republic of Tajikistan
(+992) 902225550




   Понедельник, 13 июля 2020, 9 51 +03 00 от USAKZ <usakz@state.gov>:

            Good afternoon,
            Thank you for your email.
            Please be informed that Immigration is suspended in accordance with
            the NEW Presidential Proclamation dated JUN 22, 2020 until 31
            December 2020. It is an extension of the Proclamation dated April 22,
            2020. https://www.whitehouse.gov/presidential-actions/proclamation-
Case 1:20-cv-01419-APM Document 110-12 Filed 08/25/20 Page 5 of 7
         suspending-entry-aliens-present-risk-u-s-labor-market-following-
         coronavirus-outbreak/. It means DV2020 is cancelled and any new
         visas for DV2020 can not be issued.
         Consular Section/IV Unit
         U.S.Consulate General in Almaty
         97 Zholdasbekov St., 17th floor
         http://kz.usembassy.gov



 IK




From: Ahtamsho Naimov <[//e.mail.ru/compose/?
mailto=mailto%3aahtamsho77@mail.ru]ahtamsho77@mail.ru>
Sent: Sunday, June 28, 2020 12 56 PM
To: USAKZ <[//e.mail.ru/compose/?
mailto=mailto%3aUSAKZ@state.gov]USAKZ@state.gov>
Subject: Re[3]: Request for clarification_case number 2020EU10484

Dear Sir/Madam,



Hope and wish this mail finds you in full health!



I am Naimov Ahtamsho Akbarovich, DV-2020 visa applicant with case number
2020EU10484, a citizen of Tajikistan.



As a follow up to previous e-mail, I am writing to check if I can deliver my family’s
passports through a mailing service (that I checked is functioning these days).



As I understood there has been 60 days holidays/suspension but i don’t really know if the
immigrant visa related processes has resumed or not. Kindly request you to guide
by letting me know if we can send our documents to US Consulate address for visa
issuance.
 Case 1:20-cv-01419-APM Document 110-12 Filed 08/25/20 Page 6 of 7
Just to remind, I was present during scheduled appointment at
US Consulate General, Almaty on February 18, 2020 09:20 AM and I was instructed to re-
submit my children’s passports to the US Consulate that I could not do due to pandemic
crisis.



Thank you very much in advance.



With best regards,
Naimov Ahtamsho
Republic of Tajikistan
(+992) 902225550




   Суббота, 21 марта 2020, 11 00 +03 00 от Ahtamsho Naimov
   <[//e.mail.ru/compose/?
   mailto=mailto%3aahtamsho77@mail.ru]ahtamsho77@mail.ru>:
   Dear Sir/Madame,
   Thank you very much for clarification and giving the options, will be followed as
   appropriate.
   Wishing you health and wellbeing!
   With best regards,
   Naimov Ahtamsho
   Republic of Tajikistan
   (+992) 902225550




      Среда, 18 марта 2020, 4 59 +03 00 от USAKZ <usakz@state.gov>:
      Good morning,

      You can deliver your documents with any mailing service if you find one that
      delivers from Tajikistan to Kazakhstan or have to wait until situation is clear
      in the country and flights start functioning.

      Thank you,
Case 1:20-cv-01419-APM Document 110-12 Filed 08/25/20 Page 7 of 7
    Consular Section / IV Unit
    U.S.Consulate General in Almaty
    97 Zholdasbekov St., 17th floor
    http://kz.usembassy.gov


    From: Ahtamsho Naimov <ahtamsho77@mail.ru>
    Sent: Monday, March 16, 2020 1 09 PM
    To: USAKZ <USAKZ@state.gov>
    Subject: Request for clarification_case number 2020EU10484

    Dear Sir/Madam,



    Hope this mail finds you well and healthy!


    I am Naimov Ahtamsho Akbarovich, DV-2020 visa applicant with case number
    2020EU10484, a citizen of Tajikistan. I was present during scheduled
    appointment at US Consulate General, Almaty on February 18, 2020 09:20 AM.
    I am writing to remind you that I was instructed to re-submit my and my family
    members’ passports to the US Consulate any Tuesday at 10:30AM no later than
    one month. Today (March 16, 2020) morning I had my flight (Dushanbe-
    Almaty) however, in Dushanbe airport only Kazakhstan citizens were allowed to
    travel to Almaty while the rest of none-Kazakh passengers we not allowed for
    the flight due to COVID-19 related preventive measures.
    Attached, I am sharing scanned copies of my passport along with passports of
    my family members applying for DV visa and also copy of my flight ticket for
    your information, please.
    Please let me know if I can deliver the passports through any
    functionning mail service as presently in-person travel seems to be impossible.
    I kindly request to let us know of further instructions. I wish and hope for
    positive developments at soonest and really hope for an opportunity for further
    processing of our visa issuance.


    Wishing you health and wellbeing!



    With best regards,
    Naimov Ahtamsho
    Republic of Tajikistan
    (+992) 902225550
